   Case 2:20-cv-00146 Document 103 Filed 12/16/20 Page 1 of 3 PageID #: 3207




                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  AT CHARLESTON

 AMBER D. HALL,                                 )
                                                )
       Plaintiff,                               )
                                                )
 v.                                             )
                                                )
 GESTAMP WEST VIRGINIA, LLC,                    )       Civil Action No.: 2:20-cv-00146
 BARRY HOLSTEIN, KENNETH                        )
 SUPRENANT & SCOTT HUGHES,                      )
                                                )
       Defendants.
                                                )

      DEFENDANTS’ MOTION TO SUBSTITUTE THEIR CORRECTED
 MOTION TO STRIKE PORTIONS OF PLAINTIFF’S EVIDENTIARY SUBMISSION

       Defendants Gestamp West Virginia, LLC (“Gestamp”), Kenneth Suprenant, and Scott

Hughes (collectively “Defendants”) respectfully request that the Court permit Defendants to

substitute a corrected Motion to Strike Portions of Plaintiff’s Evidentiary Submission (Attachment

A) for their filed Motion to Strike Portions of Plaintiff’s Evidentiary Submission (Doc. 99). In

support thereof, Defendants state as follows:

       1.      On December 14, 2020, Defendants timely submitted a Reply to Plaintiff’s

Response to Defendants’ Motion for Summary Judgment (Doc. 97).                   Defendants also

contemporaneously filed a Motion to Strike Portions of Plaintiff’s Evidentiary Submission. (Doc.

99).

       2.      In the filed Motion to Strike Portions of Plaintiff’s Evidentiary Submission. (Doc.

99), Defendants inadvertently left the name of witness Kristina Dodd out of its argument in Section

A, wherein Defendants argued that Plaintiff had failed to disclose witnesses in accordance with

Fed. R. Civ. P. 26(a). (Doc. 99, pp. 2-6).
  Case 2:20-cv-00146 Document 103 Filed 12/16/20 Page 2 of 3 PageID #: 3208




       3.      Defendants request that they be allowed to substitute the attached corrected Motion

to Strike Portions of Plaintiff’s Evidentiary Submission (Attachment A).            The corrected

Attachment A simply adds Kristina Dodd’s name to Section A of the Motion (Doc. 99, pp. 2-6),

as well as a statement at the beginning of D of the Motion (Doc. 99, p. 15) that Kristina Dodd was

not properly disclosed.

       4.      Plaintiff will not be prejudiced by this substitution, and the substitution will not

require altering or extending any deadlines.

       WHEREFORE, PREMISES CONSIDERED, Defendants respectfully request that this

Court grant Defendants’ Motion to Substitute and permit Defendants to substitute Attachment A

hereto for Defendants’ filed Motion to Strike Portions of Plaintiff’s Evidentiary Submission (Doc.

99).

                                                  Respectfully submitted,

                                                    GESTAMP WEST VIRGINIA, LLC;
                                                    KENNETH SUPRENANT; and
                                                    SCOTT HUGHES,

                                                    By Counsel.


                                                    /s/ Raj A. Shah               12/16/2020
Ronald Flowers, Esquire                             Raj A. Shah, Esquire (#11269)
(admitted pro hac vice)                             HENDRICKSON & LONG, PLLC
BURR & FORMAN LLP                                   214 Capitol Street (zip 25301)
Suite 3400                                          P.O. Box 11070
420 North 20th Street                               Charleston, West Virginia 25339
Birmingham, Alabama 35203                           (304) 346-5500
(205) 251-3000; (205) 458-5100 (facsimile)          (304) 346-5515 (facsimile)
rflowers@burr.com                                   rshah@handl.com




                                                2
  Case 2:20-cv-00146 Document 103 Filed 12/16/20 Page 3 of 3 PageID #: 3209




                      IN THE UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

 AMBER D. HALL,                              )
                                             )
       Plaintiff,                            )
                                             )
 v.                                          )          Civil Action No.: 2:20-cv-00146
                                             )
 GESTAMP WEST VIRGINIA, LLC,                 )
 BARRY HOLSTEIN, KENNETH                     )
 SUPRENANT & SCOTT HUGHES,                   )
                                             )
       Defendants.
                                             )
                                CERTIFICATE OF SERVICE

       I, Raj A. Shah, counsel for Defendants Gestamp West Virginia, LLC, Kenneth Suprenant,

and Scott Hughes do hereby certify that on the 16th day of December, 2020, a true and exact copy

of the foregoing DEFENDANTS’ MOTION TO SUBSTITUTE THEIR CORRECTED

MOTION TO STRIKE PORTIONS OF PLAINTIFF’S EVIDENTIARY SUBMISSION has

been served using the Court’s CM/ECF system, which will deliver a true copy thereof to the

following counsel of record:

                               D. Adrian Hoosier II, Esquire
                               HOOSIER LAW FIRM PLLC
                               Suite 100
                               213 Hale Street
                               Charleston, West Virginia 25301
                               Counsel for Plaintiff


                                                     /s/ Raj A. Shah               12/16/2020
                                                     Raj A. Shah, Esquire (#11269)
                                                     HENDRICKSON & LONG, PLLC
                                                     214 Capitol Street (zip 25301)
                                                     P.O. Box 11070
                                                     Charleston, West Virginia 25339
                                                     (304) 346-5500
                                                     (304) 346-5515 (facsimile)
                                                     rshah@handl.com


                                                 3
